Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant from receiving benefits effective July 29, 1974 on the ground he voluntarily left his employment without good cause and held that he willfully made a false statement to obtain benefits for which a forfeiture of four effective days was imposed. The issues involved depend solely on questions of fact and particularly credibility and since the board’s decision is supported by substantial evidence it must be affirmed (see, e.g., Matter of Schlags [Cather-wood], 34 AD2d 597). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.